Citation Nr: 1433064	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Dennis Comstock, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.
This matter comes before the Boards of Veterans' Appeals (Board) on appeal of a November 2001 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Seattle, Washington.  The matter is now properly before the Wichita, Kansas RO.

In January 2009, the Board issued a decision that the Veteran's notice of disagreement to the November 2001 rating decision was timely filed, and subsequently remanded the matter for necessary procedural development including the issuance of a statement of the case (SOC).  The Veteran then filed an appropriate substantive appeal in a timely manner.  In February 2014, the Board requested a VHA expert medical opinion regarding the etiology of the Veteran's currently diagnosed diabetes mellitus, type II.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during active duty service.

2.  Diabetes mellitus was not present until many years after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active duty service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a July 2001 letter, prior to the November 2001 rating decision on appeal.  VA followed with subsequent notice letters in March 2009 and September 2011that informed the Veteran as to the type of information that was needed to establish that he was exposed to herbicides, which is the same information that would have established entitlement to service connection for diabetes mellitus, type II, as discussed below.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA medical opinion to determine the etiology of his currently diagnosed diabetes mellitus, type II in July 2011.  In addition, the Veteran was afforded an April 2014 VHA expert medical opinion by a Board Certified Internist and Board Certified Endocrinologist.  The Board finds these opinions to be adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion.  Additionally, as instructed, the VHA examiner reviewed the medical treatises submitted by the Veteran's representative before providing the opinion.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Entitlement to Service Connection for Diabetes Mellitus, Type II

The Veteran is seeking service connection for diabetes mellitus, type II.  The Veteran contends that service treatment records indicate the onset of diabetes.  

To establish entitlement to service-connected compensation benefits, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as diabetes mellitus,  is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) .

In addition, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540 -42 (Oct. 16, 2003).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) .

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

A review of the Veteran's service personnel records show that he served in the Navy from February 1960 to February 1964, aboard the U.S.S. Haven and U.S.S. Kearsarge.  While part of the Veteran's service was during the Vietnam conflict, there is no evidence contained therein that shows he ever disembarked and set foot on land in Vietnam.  There is also no evidence that the vessels he served on entered the inland waters of Vietnam during the Vietnam conflict.  In addition, a May 2009 memorandum issued by the Joint Services Records Research Center (JSRRC) on "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era" found that there is no evidence that: (1) Navy ships transported tactical herbicides; (2) that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides; and (3) JSRRC cannot verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Consequently, there is no evidence that the Veteran was exposed to any herbicide, to include Agent Orange, and any entitlement to presumptive service connection on the basis of herbicide exposure is not warranted.

The Veteran has a current diagnosis of diabetes mellitus, type II.  According to the evidence of record, the Veteran was first diagnosed with diabetes in approximately February 2001.  This current diagnosis satisfies Shedden requirement (1) for direct service connection.  The Board now turns to requirements (2) and (3).

Service treatment records indicate that the Veteran was treated for glycosuria, polydipsia, and polyuria a number of times while in service.  The treatment records also indicate that the Veteran was prescribed a "diabetic diet"  in an effort to treat these symptoms, among other treatment.  

It is the Veteran's contention that these in-service symptoms and treatment are evidence of the onset of the Veteran's currently diagnosed diabetes while on active duty military service.  

After a thorough review of the Veteran's medical records, including the service treatment records, the July 2011 VA examiner opined that the Veteran's currently diagnosed diabetes less likely than not had its onset during military service.  The examiner noted that there was no definitive evidence of endocrinological or renal disease present in service.  The examiner further elaborated:

Renal glucosuria or renal glycosuria is a rare condition in that simple sugar glucose is excreted in the urine despite normal or low blood sugar levels.  In these individuals, glucose is abnormally eliminated in the urine due to improper functioning of the renal tubules, which are the primary components of the filtering unit of the kidneys, i.e., nephrons.  Renal glucosuria along with otherwise normal renal function is usually inherited as an autosomal dominant trait, but occasionally a recessive trait.  Renal glucosuria is asymptomatic and without serious sequelae.  A few individuals may develop diabetes mellitus type II, which is typically caused by insulin resistance, i.e., different pathophysiology than renal glucosuria.

The medical evidence showed that this Veteran had normal serum blood glucose levels in the service when he was diagnosed with renal glucosuria.  There was no evidence of diabetes or glucose intolerance based on the extensive endocrine workup in the service.  The Veteran likely developed glucose intolerance which later developed into a definitive diagnosis of diabetes mellitus post service.  This Veteran's currently diagnosed diabetes less likely than not had its onset during his military service.

In February 2014, the Board requested a VHA expert medical opinion from a Board Certified Endocrinologist.  The Board deemed this expert medical opinion necessary in light of the Veteran's assertions, documented findings of renal glycosuria, polydipsia, and polyuria in service treatment records, and the multiple medical treatises cited by the Veteran's attorney in an attachment to the Veteran's August 2009 Form 9 Substantive Appeal.

In an April 2014 medical opinion, the VHA examiner opined that "it is less likely than not that [the Veteran's] renal glycosuria lead to the onset of type 2 diabetes mellitus."  In explaining this conclusion, the examiner provided the following rationale:

[R]enal glycosuria is a condition where there was glucose transporter mechanism in the renal tubules...such that there was spilling of glucose into the urine even when the blood sugars were normal.  There was no hyperglycemia at the time that he had glycosuria in the 1960s.  His cortisone glucose tolerance test also was normal.  For the diagnosis of diabetes mellitus cortisone tolerance test was an essential test in those days, but that test was normal.  Later he developed type 2 diabetes mellitus independently from the onset of renal glycosuria which was a separate condition.  Diabetes mellitus is due either to glucose deficiency by pancreatic outlet secretion or glucose or insulin resistance.  In the days that he had renal glycosuria in the 1960s his blood sugars were normal indicating normal insulin mechanism of secretion and also tolerance in those days.  Later he developed type 2 diabetes mellitus as an independent condition.  

In short, the examiner concluded that the in-service findings are unrelated the Veteran's currently diagnosed diabetes mellitus, type II.  As a result, the examiner opined that the Veteran's diabetes mellitus, type II is not related to the Veteran's active duty service.  In doing so, the examiner fully reviewed the Veteran's assertions, medical history, and the medical treatises submitted by the Veteran's representative.  In responding to the submitted medical treatises, the examiner that these documents "did not indicate renal glycosuria as one of the risk factors for type two diabetes mellitus."  

In this regard, the Board acknowledges that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, however, the Board finds the various treatise documents submitted by the appellant to be far too general, and of significantly less probative value than the VA medical opinions discussed above, which considered the specific nature of the Veteran's in-service findings in relation to his particular medical history as well as accepted medical principles on the subject of diabetes.

In addition, the Board has considered the Veteran's lay assertion that his diabetes began while in service, as manifested by in-service treatment for glycosuria, polydipsia, and polyuria.  While the Board has no reason to question the credibility of the Veteran, the competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed diabetes mellitus, type II is etiologically related to service.

The record does not contain medical evidence of a diagnosis of diabetes during or within one year of separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006),  the evidence does not support a contention that the Veteran suffered from diabetes while in service or within a year of separation, and as both examiners explained, the Veteran's in-service symptoms are not determinative of diabetes.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of, or an etiological determination of diabetes is a complex medical question which must be provided by a medical professional.  The Veteran is not competent to make such a determination.

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for diabetes mellitus, type II are not met in the instant case.  The Board recognizes that the result of this claim may be confusing in light of the Veteran's noted in-service symptoms, which may overlap with those of diabetes mellitus, type II.  However, the competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed diabetes is etiologically related to his service.  As the preponderance of the evidence is against the Veteran's claim, service connection for diabetes mellitus, type II is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


